Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claim 1, 9-10 is currently amended.
Claims 2-3, 8, 11-13, 16 are previously presented.
Claims 4-7, 14-15 are cancelled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 9, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 2016/0279854) and further in view of Schiedrum (US 3270371) and Jackson (US 2007/0162028).

	Regarding claim 1, Fitzpatrick discloses an injection unit (injection molding system 100 of [0003]) for a shaping machine (see molding system 200/300 of [0060]), the injection unit comprising:
	A plasticizing cylinder (see cylinder of [0060]) which has a collar (neck portion of end of cylinder – a collar is a connecting band, ring or pipe in machinery – see transition section 210B of [0064]); and
	A carrier portion (see Fig. 2C –parts 220A) which has a trough (See annotated Figure below),
	Wherein the plasticizing cylinder is arranged in the trough (see Fig. 1 and 3 – the trough is the big channel delimited by the curved piece),
	Wherein an axial movement of the plasticizing cylinder relative to the carrier portion is restrained in positive locking engagement by the collar bearing against the carrier portion and a clamping element (see collar – 220B) which is fixed or shaped on the plasticizing cylinder is fixed using fixing elements (see fasteners of [0064]) to the carrier portion such that the plasticizing such that the plasticizing cylinder is braced between the trough and the clamping element.
	Fitzpatrick discloses wherein the pressure screws are supported using bracing threads arranged in bores in the carrier portion and contact at least one of the clamping element, the collar and the plasticizing cylinder. 

Fitzpatrick teaches threaded fasteners (see threaded fasteners of [0064]) which pass through bores (see holes 228A-B of [0064]) for securing the cylinder with the collar, but does not disclose: wherein the plasticizing cylinder is braced using pressure screws against lifting of the collar off the carrier portion in an axial direction of the plasticizing cylinder,
	Wherein the pressure screws pass through bores in the carrier portion,
	Wherein each of the pressure screws has a head at a first end and a tip at a second end opposite to the first end, and
	Wherein the tips of the pressure screws abut and press on the clamping element, the plasticizing cylinder, or the collar (the tips of the screws press on the plasticizing cylinder).
[AltContent: arrow][AltContent: textbox (Collar 220A-B)][AltContent: arrow][AltContent: textbox (Trough)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carrier portion )][AltContent: textbox (Cylinder 210)]
    PNG
    media_image1.png
    547
    761
    media_image1.png
    Greyscale


	Examiner has taken it that any screw can be considered a pressure screw because it holds the cylinder in place via pressure on the collar/trough and satisfy the broadest reasonable interpretation of a pressure screw.  Fitzpatrick discloses wherein the collar and cylinder and carrier are braced by fasteners, a prima facie equivalent to screws/pressure screws to one of ordinary skill in the art before the effective filing date.
	In the same field of endeavor of plasticizing cylinder design, Schiedrum discloses that the plasticizing cylinder is braced using pressure screws (see screw connection and screw flange of col. 2, ll. 5-15) against lifting of the carrier portion in an axial direction of the plasticizing cylinder, wherein the pressure screws pass through bores in the carrier portion (see screw connection which has bores as understood by one of ordinary skill in the art, see radial bores of col. 2, ll. 15-42).
	Schiedrum had the benefit that it was a suitable design for screws to prevent axial movement of the cylinder.  This was desirable in Fitzpatrick.
	The combination Fitzpatrick/Shiedrum does not disclose wherein each of the pressure screws has a head at a first end and a tip at a second end opposite to the first end, and wherein the tips of the pressure screws abut and press on the clamping element, the plasticizing cylinder or the collar.
	Reasonable pertinent to the problem Applicant was trying to solve regarding fasteners, Jackson discloses wherein the pressure screws has a head at a first end and a tip at a second end opposite to the first end.  See claims 11, 19, & 23 as well as Fig. 1-2.
	Selection of the screw fasteners of Jackson to lock the collar against axial movement of the carrier with respect to the cylinder had the benefit that it allowed for the minimization of pressure against the material that could otherwise result in displacement of the material as a result with the fastener. This was desirable in Fitzpatrick.

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure screws of Schiedrum and the head/tip end of Jackson with the apparatus of Fitzpatrick to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for preventing axial movement of the cylinder and it allowed for the minimization of pressure against the material that could otherwise result in displacement of the material as a result with the self-boring fastener.

Regarding claim 2, Fitzpatrick further discloses wherein fixing elements are fixing screws which pass through bores in the clamping element and cooperate with fixing threads in the carrier portion.  See [0064] & Fig. 2C.  The screws cooperate with threads, as understood by one of ordinary skill in the art.  
Both the carrier portion and the screws are interpreted as being metal, therefore, their complementary shape holds them in static positioning during operation of the apparatus.  If they were not complimentary, they would not mate and the screw would not be operable to secure the cylinder to the collar and carrier.

Regarding claim 9, see the rejection of claim 1 above which appears to be a substantial duplicate with a different preamble.

10, Fitzpatrick discloses a method of assembling (see [0070]) a plasticizing cylinder to a carrier portion of an injection unit for a shaping machine, the method comprising: 
Arranging the plasticizing cylinder in a trough of the carrier portions (see Fig. 4A-4B regarding the assembled state versus Fig. 2C in a disassembled state), bracing the plasticizing cylinder using pressure screws (see fasteners of [0064] – screws are immediately envisaged by one of ordinary skill in the art as a type of fastener – see pressure screws of Schiedrum) against lifting off of a collar of the plasticizing cylinder (see [0064]) in an axial direction of the plasticizing cylinder, and bracing the cylinder using fixing elements (see fasteners) between a clamping element and the trough,
Wherein the pressure screws pass through bores (see holes 228A-B) in the carrier portion, wherein each of the pressure screws has a head at a first end and a tip at the second end opposite to the first end, and wherein the tips of the screws abut and press on the clamping element, the plasticizing cylinder or the collar (Examiner has interpreted that the screw/fastener tips abut and press on the cylinder or the collar when assembled). 

Regarding claim 11, the ordering of assembly is a change in ordering of method steps recognized by the cited prior art (See [0070] and Figs. of Fitzpatrick and fasteners of Schiedrum/Jackson) is prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV)(C) regarding the change in sequence of steps.
Assembling the clamping element before the plasticizing cylinder is arranged in the trough would not allow the axial movement of the cylinder to be prevented.  
Doing so was a suitable way to assemble the apparatus to prevent axial movement of the cylinder.  This was desirable in Fitzpatrick.  
Therefore, it would have been obvious to one of ordinary skill in the art to perform the assembling of the clamping element into the cylinder before the cylinder is arranged in the .

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 2016/0279854) and further in view of Schiedrum (US 3270371), Jackson (US 2007/0162028), and Weinmann (US 2003/0047827).

Regarding claim 8, Fitzpatrick discloses wherein the clamping element is a block (see block 206 of [0044] and Fig. 2C).  The carrier is screwed into the block.  
The combination Fitzpatrick/Schiedrum/Jackson does not disclose wherein the clamping element is a plate.
Reasonably pertinent to the problem Applicant was trying to solve regarding cylinder fixing, Weinmann discloses a clamping element that is a fixed plate (see clamping plate 23 of [0067]).
Therefore, plate shapes are a suitable design for the preventing of movement of the cylinder with respect to the carrier/collar. This was desirable in Fitzpatrick.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the block of Fitzpatrick with the plate of Weinmann to arrive at the claimed invention before the effective filing date because doing so was a suitable design/equivalent for preventing the movement of the cylinder with respect to the carrier/collar.

Regarding claim 16, see the rejection of claim 8 as plates are flat as understood by one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 

Argument #1: Applicant argues that claims 1, 9-10 are patentable over the art of record.  Pp. 6-7.

This is not found persuasive because the screws/fasteners amended into independent claims are merely a rolling up of claims 4-7 into claims 1, 9 and 10.
These claims were rejected previously and Applicant has not distinctly pointed out Examiner’s errors with respect to the rejection of these claims, therefore, their rolling up into the independent claims does not help Applicant’s position.
Applicant did more than introduce dependent claims 4-7 into independent claim 1.  Applicant narrowed the claimed subject matter through substitution of pressure screws for the bracing elements.  The broadest reasonable interpretation of the pressure screws is significantly narrower than bracing elements which can be interpreted as generic fasteners.
This prompted Examiner’s additional search and consideration and altered grounds of rejection. 

Argument #2: Applicant argues that the cited prior art fails to teach an embodiment within the claim scope.  Pp. 7-8.

This is not found persuasive because the claim reads that the tips of the screws may contact the plasticizing cylinder, or the collar, or the clamping element.  
Examiner has read on the claim by having the tips of the screws contacting the cylinder rather than the collar or clamping element.

Examiner recommends clarifying that the pressure screws and the fixing elements are perpendicular to one another, and/or their tips contact the various structures that they do more specifically/narrowly, where there is proper support on the specification for such an amendment.

Argument #3: Applicant argues that claim 3 is rejected in 11 pages of theoretical calculations.  Pp. 9-10.
This is found persuasive, please consider the rejection of claims 3, 12-13 under prior art considerations for 35 U.S.C. 103 withdrawn upon further search and consideration.

Allowable Subject Matter
Claim 3, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 12-13, while one of ordinary skill in the art would have been capable of creating a cylinder with fixing screws as claimed in combining the closest prior art, references Fitzpatrick, Pellizzari, Wantanabe, Tannerbolt, Plastics Technology NPL, Engineering Toolbox NPL or any prior art available fail to recognize either of the claimed quantities or their ratio of the spring stiffnesses of the plasticizing cylinder and the fixing elements taking any certain/particular 
The spring stiffness of the plasticizing cylinder for tensile loadings being higher than the flexural loadings of the fixing elements was desirable because that prevented axial movement/deformations of the cylinder.  The way that the screws are inserted into the cylinder/trough/fixing elements creates a flexural load on the screws and a tensile load on the cylinder.  Under normal operation of the apparatus, the same load/motion/force/pressure of the screw motion creates tensile loads for the cylinder and flexural loads for the screws.	It would have been desirable in the apparatus of Fitzpatrick to have the load of the operation creating deformations in the cylinder less than the deformations in the screw by a factor such that the cylinder deforms less than the screws.
However, one of ordinary skill in the art would not have recognized the criticality of the ratios of the two claimed equivalent spring stiffnesses being greater than 500 as recited in claim 3.  Nor 1000 for dependent claim 12.  Nor 1500 for dependent claim 13.
While one of ordinary skill in the art would have been able to calculate such quantities when directed, there was not motivation to optimize their ratio as a result-effective variable with respect to the axial displacement of the cylinder before the effective filing date.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                            
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712